Citation Nr: 1140833	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-21 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for hearing loss on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 2005 rating decision, the RO denied claims of service connection for bilateral hearing loss and tinnitus disabilities.

2.  The additional evidence received since the October 2005 rating decision relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.

3.  The preponderance of the evidence indicates that the Veteran's current tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying the claims of service connection for bilateral hearing loss and tinnitus disabilities became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.200, 20.201, 20.302 (2010).

2.  The additional evidence presented since the October 2005 rating decision is new and material, and the claims for service connection for bilateral hearing loss and tinnitus disabilities are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims for reopening claims for service connection for bilateral hearing loss and tinnitus and also entitlement to service connection for tinnitus on the merits.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2011).


New and Material Evidence

An October 2005 rating decision denied claims of service connection for bilateral hearing loss and tinnitus disabilities.  The Veteran did not appeal that determination.  He sought to reopen the claims, and the RO denied such requests in the August 2007 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the March 2008 statement of the case, the RO appears to have considered the issue on the merits.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's initial claim for entitlement to service connection for bilateral hearing loss and tinnitus was denied in an unappealed October 2005 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the claimed disabilities were related to active service.  
It was further noted that the service treatment records were negative for any indication of hearing loss and tinnitus.

The evidence in the claims file at the time of the October 2005 decision included service treatment records, private treatment records and the Veteran's statements.

The pertinent evidence added to the record since the October 2005 rating decision consists of a VA examination report, private treatment records, a lay statement, hearing testimony and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes private treatment records demonstrating current hearing loss disability per the examiner.  Additionally, hearing testimony and a lay statement indicates that the Veteran had tinnitus dating back to active service.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and raises a reasonable possibility of substantiating his claims.  Therefore, the Board finds that new and material evidence has been received and the claims for service connection for bilateral hearing loss and tinnitus are reopened.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

It is recognized that the Veteran is competent to report observable symptoms, such as hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is additionally noted that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, even in the absence of documented treatment for several decades, lay evidence could serve to enable a grant of service connection if such reported history is credible.  Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his tinnitus is related to in-service exposure to noise and/or in-service ear infections and that such tinnitus has continued from service to the present time.  

The Veteran's primary specialty, as indicated on his DD 214, was as an engineer and a diving officer.  He retired in 1986 with more than twenty-one years of active service in the Navy.

At his May 2011 hearing, the Veteran indicated that he had experienced tinnitus since the middle of his career.  Additionally, his spouse submitted a statement which indicates that he had complained to her of tinnitus beginning in either the late 1970s or the early 1980s.

The Board recognizes that an August 2007 VA examination report indicates that that the Veteran's tinnitus was not related to active service but instead was attributable to aging.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66   (1991), the Board is free to assess medical evidence and is not compelled to accept an examiner's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board notes in this regard that the August 2007 VA examiner did not account for the Veteran's reported continuity of symptoms.  

In sum, the evidence indicates that the Veteran's military specialty was consistent with noise exposure.  Moreover, he and his spouse have credibly reported a continuity of symptomatology.  As tinnitus is capable of lay observation, such reported symptoms constitute competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, resolving any doubt in the Veteran's favor, a grant of service connection is warranted for tinnitus.  



ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for bilateral hearing loss is granted.

New and material evidence having been received, the application to reopen the previous determination regarding service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development must be undertaken regarding the Veteran's hearing loss claim.

It is noted that, for the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Moreover, from a clinical standpoint, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As discussed previously, the Veteran has indicated a history of in-service noise exposure and ear infections due to diving in non-hygienic waters in the Anacostia River.

The service treatment records reflect treatment for persistent external otitis in October 1965 while the Veteran was attending deep sea diving school in Washington, D.C.

The Board notes that the Veteran's most recent private audiologic examination dated in May 2008 indicates borderline normal to moderate sensorineural hearing loss.  The exact puretone thresholds at the pertinent levels are somewhat unclear from the private record.  Thus, since it is unclear as to whether the Veteran has a current hearing loss disability by VA standards, the Veteran should be afforded an additional audiologic examination.

Furthermore, the Board notes that treatment records from D.L.M., Au.D., have not been associated with the claims file.  An appropriate privacy waiver should be requested from the Veteran and such records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran furnish information concerning procuring records from the provider of his private audiologic examination, D.L.M., Au.D.  If he responds with sufficient information, attempt to obtain the records.  Any negative search must be noted in the claims file and communicated to the Veteran.  

2.  Schedule the Veteran for a VA examination to determine any current hearing loss and to obtain an opinion as to whether a disability, if found, is related to service.  The claims file should be provided to and reviewed by the examiner.  

Specifically, the examiner should report all current diagnoses and express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss disability was incurred during service or is otherwise etiologically related to service.  The examiner should provide the rationale for all opinions expressed.  The examiner should specifically discuss the in-service records of ear infections after diving in unhygienic water.  The examiner should also consider the Veteran's lay statements regarding continuity of hearing loss symptoms.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


